Dismissed and Memorandum Opinion filed July 24, 2008







Dismissed
and Memorandum Opinion filed July 24, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00375-CR
NO. 14-08-00379-CR
____________
 
EMEKA AGBOH,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 228th District
Court
Harris County, Texas
Trial Court Cause No.
1107473 & 1107147
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of Aguilty@ to two separate charges of theft.  On April 18, 2008, the
trial court, in each case, sentenced appellant to confinement for five years in
the Institutional Division of the Texas Department of Criminal Justice, the
sentences to run concurrently.  Appellant filed a notice of appeal in both
cases on April 15, 2008.  




On June
19, 2008, this court ordered a hearing to determine whether counsel should be
appointed for the appeals.  On July 7, 2008, the trial court conducted the
hearing, and the record of the hearing was filed in this court on July 9, 2008.
At the
hearing, appellant, together with his counsel, confirmed that he had discussed
the issues with counsel and had determined that appellant no longer wished to
pursue his appeals.
Appellant
has not filed a written motion to withdraw the appeals or a written motion to
dismiss the appeals.  See Tex. R.
App. P. 42.2(a).  However, based upon the testimony at the hearing that
appellant does not want to continue his appeals, we conclude that good cause
exists to suspend the operation of Rule 42.2(a) in this case.  See Tex. R. App. P. 2.
Accordingly,
we dismiss both appeals. 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 24, 2008.
Panel consists of Justices Frost,
Seymore, and Guzman. 
Do Not Publish C Tex.
R. App. P. 47.2(b).